 



EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN
QUOVADX, INC.
AND
MARK RANGELL
FEBRUARY 10, 2005

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) by and between Quovadx, Inc.
(the “Company”), and Mark Rangell (“You” or “Your”) (collectively, the
“Parties”), is entered into and effective as of the 10th of February, 2005 (the
“Effective Date”).
     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:
     1. Employment and Duties
          A. Position. The Company shall employ You as Executive Vice President
of Marketing and Corporate Services.
          B. Reporting. You shall report directly to the Company’s Chief
Executive Officer (“CEO”).
          C. Duties. You agree to perform all duties that are consistent with
Your position and that may otherwise be assigned to You by the CEO from time to
time. You further agree to abide by all Company policies, procedures, and
practices of general applicability to Company executive officers.
          D. Devotion of Time. You agree to devote Your best efforts to promote
the business and/or interests of the Company and to perform Your obligations
under this Agreement. You may (i) engage in community, charitable, and
educational activities, and (ii) manage personal investments, provided that such
activities do not materially conflict or interfere with the performance of Your
obligations under this Agreement.
     2. Term. The term of this Agreement shall commence on the Effective Date
and end on December 31, 2006 (the “Employment Period”). Upon expiration of the
Employment Period, this Agreement will automatically renew for a one-year period
(a “Renewal Period”), unless either Party notifies the other Party in writing at
least ninety (90) days prior to the end of the Employment Period or the Renewal
Period that the Agreement will not be renewed. Notwithstanding the foregoing
provisions of this paragraph, in the event of a Change of Control, the term of
this Agreement will extend through the one-year anniversary of such Change of
Control. Additionally, on the anniversary of such Change of Control and each
annual anniversary of the Change of Control thereafter, this Agreement
automatically will renew for an additional term of one year unless at least
ninety (90) days prior to such anniversary, Executive or the Company gives the
other party written notice that the Agreement will not be renewed and any such
extension will be considered a “Renewal Period.” If this Agreement is renewed in
accordance with this Section 2, each Renewal Period shall be included in the
definition of “Employment Period” for purposes of this Agreement. Following the
termination of the Employment Period (whether as a result of non-renewal or
termination of Your employment for any reason), You agree to resign from any
positions You hold with the Company or any of its parent or subsidiary
companies.
     3. Compensation.
          A. Base Salary. During the Employment Period, the Company will pay You
an annual base salary (“Base Salary”) of $200,000.00 in accordance with the
Company’s normal payroll practices. The Compensation Committee of the Company’s
Board of Directors (the “Committee”) will review Your Base Salary at least
annually, and adjustments will be made in accordance with the Committee’s
standard practices.

 



--------------------------------------------------------------------------------



 



          B. Bonus. During the Employment Period, You will be eligible to
receive an annual bonus with a target payment of 30% of Your then current Base
Salary (“Target Bonus”) if You performance meets certain criteria agreed to by
the Committee as recommended by the CEO (the “Committee Performance Criteria”).
The actual bonus paid may be higher or lower than the Target Bonus for over- or
under-achievement of the Committee Performance Criteria, as determined by the
Committee. Bonuses, if any, will accrue and become payable in accordance with
the Committee’s standard practices for paying executive incentive compensation;
provided, however, that Your bonus, if any, for any particular fiscal year will
be paid no later than thirty (30) days following the Committee’s receipt of
audited financial statements for such fiscal year.
          C. Equity Awards. Executive will be eligible to receive options to
purchase the Company’s common stock and other equity incentive awards pursuant
to any equity incentive plans or arrangements it may have in effect from time to
time. The Committee will determine in its discretion whether Executive will be
granted any such award or awards and the terms of any such award or awards in
accordance with the terms of any applicable equity incentive plan or arrangement
that may be in effect from time to time.
          D. Benefits Plans. During the Employment Period, You will be eligible
to participate in all benefit plans in effect for executive officers and
employees of the Company (including the Company’s vacation policy), as such
plans may exist from time to time and subject to the terms and conditions of
such plans.
          E. Business Expenses. During the Employment Period, the Company will
reimburse You for all ordinary and reasonable business expenses You incur in the
performance of Your duties in accordance with the policies and procedures of the
Company as in effect from time to time.
     4. Termination. This Agreement may be terminated by any of the following
events:

   A.   Expiration of the Employment Period as a result of non-renewal; or    
 B.   Your resignation without Good Reason; or      C.   Your death; or      D.
  Your Disability (as defined in the Company’s long-term disability plan); or

          E. For Cause; (“Cause” shall mean a termination by the Company because
of any one of the following events: (i) Your breach of this Agreement that
results in material injury to the Company which, if capable of cure, has not
been cured by You within thirty (30) days after receipt by You of written notice
from the CEO of such breach; (ii) Your misconduct, fraud, dishonesty, or
malfeasance that results in material injury to the Company; (iii) Your willful
or intentional failure to (a) perform Your duties under this Agreement,
(b) follow the reasonable and legal direction of the CEO, or (c) follow the
policies, procedures, and rules of the Company. For any such failure listed in
this sub-section (iii), the CEO shall first give You written notice setting
forth with specificity the reasons that the CEO believes You are failing, and
thirty (30) days to cure such failure; or (iv) Your conviction of, or plea of
nolo contendre to, a felony.
               For purposes of this Agreement, Your failure to achieve certain
results, such as those set forth in a business plan of the Company, that is not
the result of Your demonstrating willful and deliberate dereliction of duty
shall not constitute Cause); or

 



--------------------------------------------------------------------------------



 



          F. Your resignation for Good Reason; (“Good Reason” shall mean the
occurrence of any of the following: (i) the Company, without Your written
consent, (a) takes any action which results in the reduction of, Your then
current title, duties, or responsibilities, other than a reduction or change
required by applicable law or listing requirements, (b) reduces Your then
current Base Salary or Target Bonus other than a one-time reduction of not more
than 10% that also is applied to substantially all executive officers of the
Company, (c) reduces the benefits to which You are entitled on the Effective
Date, unless a similar reduction is made for substantially all other executive
officers, or (d) relocates You to a facility or a location more than 75 miles
from Your then present location, (ii) a successor to the Company fails to assume
this Agreement in writing upon becoming a successor or assignee of the Company,
or (iii) the Company breaches this Agreement and such breach results in material
injury to You; provided, however, that if the event that potentially constitutes
Good Reason is capable of cure, Good Reason only shall exist if the Company has
not cured such event within thirty (30) days after receipt by the CEO of written
notice from You describing why You believe Good Reason exists.); or
          G. Without Cause (meaning a termination by the Company without Cause.
For purposes of clarification, the Company’s providing notice to You as provided
in Section 2 to not renew this Agreement for an additional period will not be
considered a termination without Cause).
Upon any such termination, the Employment Period automatically will terminate
(but in no event will this affect the survival of Your and the Company’s
post-termination obligations pursuant to Section 16).
     5. Company’s Post-Termination Obligations
          A. Accrued Compensation. If Your employment terminates for any reason,
then the Company will pay You all accrued but unpaid vacation, expense
reimbursements, wages, and other benefits due to You under any Company-provided
plans, policies, and arrangements.
          B. Termination by Company Without Cause. In addition to the payments
and benefits provided under Section 5A, if Your employment is terminated by the
Company without Cause during the Employment Period, then, subject to Your
compliance with the provisions of Section 8 and You executing and not revoking a
separation agreement and general release of claims in a form satisfactory to the
Company, the Company will (i) continue to pay You Your Base Salary through the
period of six months following Your termination date (the “Restricted Period” in
the event You are entitled to benefits under this Section 5B), (ii) pay You a
lump sum payment equal to a pro-rated amount of Your Target Bonus for the year
in which the termination occurs, to be paid on the date bonuses are paid to
other executive officers of the Company, but in no event more than one year
following Your termination date, and (iii) reimburse You for COBRA continuation
coverage premiums to continue medical benefits for You and Your eligible
dependents for the Restricted Period (but, if further limited by applicable law,
the maximum permissible period) or, if earlier, until You become eligible for
substantially similar benefits from another employer, provided You validly elect
to continue Your medical benefits in accordance with applicable law.
          C. Non-Renewal of Employment or Renewal Period by Company. In addition
to the payments and benefits provided under Section 5A, in the event the Company
chooses not to extend the Employment Period by providing notice to You as
provided in Section 2 (whether before or after a Change of Control), then,
subject to Your compliance with the provisions of Section 8 and You executing
and not revoking a separation agreement and general release of claims in a form
satisfactory to the Company, the Company will (i) continue to pay You Your Base
Salary through the period of three (3) months following Your termination date
(the “Restricted Period” in the event You are entitled to benefits under this
Section 5C), and (ii) reimburse You for COBRA continuation coverage premiums to
continue medical benefits for You and Your eligible dependents for the
Restricted Period (but, if further limited by applicable law, the maximum
permissible period) or, if earlier, until You become eligible for substantially
similar benefits from another employer, provided You validly elect to continue
Your medical benefits in accordance with applicable law.

 



--------------------------------------------------------------------------------



 



          D. No Duty to Mitigate. In no event shall You be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to You under this Agreement, and such amount shall not be reduced,
regardless of whether You obtain other employment or become self-employed
(except for the termination of Company-paid COBRA premiums as provided in
Sections 5B, 5C and 6). Notwithstanding the foregoing, amounts provided under
Section 5B, 5C and Section 6 will be reduced by amounts You are entitled to
receive due to Your eligibility to receive severance under any other Company
plan, policy, or arrangement.
     6. Change of Control.
          A. Severance. If, within three (3) months preceding and twelve
(12) months following a Change of Control (the “Protection Period”) and during
the Employment Period, the Company or the successor entity to the Company
terminates Your employment without Cause or You resign for Good Reason, then,
subject to Your compliance with the provisions of Section 8 and You executing
and not revoking a separation agreement and general release of claims in a form
satisfactory to the Company, You shall receive (in addition to the payments and
benefits provided under Section 5A) the following separation payments and/or
benefits: (i) continued Base Salary for a period of one year following Your
termination date (the “Restricted Period” in the event You are entitled to
benefits under this Section 6A), (ii) pay You a lump sum payment equal to a
pro-rated amount of Your Target Bonus for the year in which the termination
occurs, to be paid on the date bonuses are paid to other executive officers of
the Company, but in no event more than one year following Your termination date,
(iii) reimbursement for COBRA continuation coverage premiums to continue medical
benefits for You and Your eligible dependents for the Restricted Period (but, if
further limited by applicable law, the maximum permissible period) or, if
earlier, until You become eligible for substantially similar benefits from
another employer, provided You validly elect to continue Your medical benefits
in accordance with applicable law, and (iv) all equity incentive awards granted
on or after the Effective Date will vest in full such that stock options, stock
appreciation rights and similar awards will vest and become exercisable as to
100% of the shares subject to such awards, all restrictions on restricted stock
and similar awards will lapse, and, with respect to performance shares,
performance units and similar awards, all performance goals or other vesting
criteria will be deemed achieved at target levels and all other terms and
conditions met. The payments and benefits set forth in this Section 6A shall be
provided to You in lieu of any payments and benefits to which You may be
entitled to receive under Section 5B above.
          B. Definition of Change of Control. For purposes of this Agreement,
“Change of Control” means the occurrence of any of the following:

  (i)   Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 of said Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or     (ii)  
The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

 



--------------------------------------------------------------------------------



 



  (iii)   The consummation of a merger or consolidation of the Company, with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company, or such surviving entity or its parent outstanding immediately
after such merger or consolidation; or     (iv)   A change in the composition of
the Company’s Board of Directors (the “Board”), as a result of which fewer than
a majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (a) are directors of the Company, as applicable, as of
the date hereof, or (b) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of those directors whose
election or nomination was not in connection with any transaction described in
subsections (i), (ii), or (iii) or in connection with an actual or threatened
proxy contest relating to the election of directors of the Company.

             D. Limitation on Payments. In the event that the severance and
other benefits provided for in this Agreement or otherwise payable to You
(i) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for this
Section 6D, would be subject to the excise tax imposed by Section 4999 of the
Code, then Your severance and other benefits will be either: (i) delivered in
full, or (ii) delivered as to such lesser extent which would result in no
portion of such severance and other benefits being subject to excise tax under
Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in the receipt by You on an after-tax basis, of
the greatest amount of severance and other benefits, notwithstanding that all or
some portion of such severance and other benefits may be taxable under
Section 4999 of the Code. Unless the Company and You otherwise agree in writing,
any determination required under this Section 6D will be made in writing by the
Company’s independent public accountants immediately prior to Change of Control
(the “Accountants”), whose determination will be conclusive and binding upon You
and the Company for all purposes. For purposes of making the calculations
required by this Section 6D, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and You will furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 6D. In the event the Accountants determine that
this Section 6D requires a reduction in Your severance or other benefits, You
will be provided the reasonable opportunity to determine the order in which
severance and other benefits will be reduced. If You fail to make an appropriate
reduction election within the reasonable time period determined by the
Committee, in its sole discretion, the order of reduction will be determined by
the Committee.
     7. Section 409A. Any amounts to be paid pursuant to Sections 5B, 5C or 6A
will not be paid during the six-month period following the termination of Your
employment entitling you to payments thereunder, unless the Company determines
(in good faith) that paying You such amounts immediately following Your
termination of employment would not be in violation of Section 409A of the Code
(“Section 409A”), in which case such amounts will be paid to You as provided in
such Sections. If no amounts are paid to You as a result of the previous
sentence, on the first day following such six-month period (or such other time
as may be necessary to avoid imposition of any excise tax or income recognition
prior to actual payment to You under Section 409A and any temporary or final
Treasury Regulations and guidance promulgated thereunder), the Company will pay
You a lump-sum amount equal to the cumulative amounts that would have otherwise
been paid to You under such Sections. Thereafter, You will receive amounts to
which You would otherwise be entitled pursuant to such Sections in accordance
therewith.

 



--------------------------------------------------------------------------------



 



     8. Your Other Obligations.
          A. Return of Materials. Upon the termination of Your employment for
any reason, You will return to the Company all of the Company’s property,
including, but not limited to, keys, passcards, credit cards, customer lists,
rolodexes, tapes, software, computer files, marketing and sales materials, and
any other property, record, document or piece of equipment belonging to the
Company.
          B. Restrictive Covenants. You acknowledge that the restrictions
contained in this Section 8B are reasonable and necessary to protect the
legitimate business interests of the Company, and will not impair or infringe
upon Your right to work or earn a living after Your employment with the Company
ends.
               (i) Trade Secrets and Confidential Information. You represent and
warrant that: (a) You are not subject to any legal or contractual duty or
agreement that would prevent or prohibit You from performing the duties
contemplated by this Agreement or otherwise complying with this Agreement, and
(b) You are not in breach of any legal or contractual duty or agreement,
including any agreement concerning trade secrets or confidential information
owned by any other party. You agree to execute the Company’s standard form of
Employee Non-Disclosure and Assignment of Inventions Agreement (the
“Confidential Information Agreement”), if You have not already done so, and You
further agree to continue to comply with the terms of the Confidential
Information Agreement following the termination of Your employment in accordance
with such agreement.
               (ii) Noncompetition. In the event of the termination of Your
employment that entitles You to severance under Sections 5B, 5C or 6, then for
the Restricted Period, You agree not to, without the prior consent of the CEO or
the Board, directly or indirectly provide services to (whether as an employee,
consultant, agent, proprietor, principal, partner, stockholder, corporate
officer, director, or otherwise) or have or obtain any ownership interest in or
participate in the financing, operation, management, or control of, any person,
firm, corporation, or business that competes with the Company or is a customer
of the Company. For these purposes, a person, firm, corporation or business will
be considered to compete with the Company if it engages in the business of
developing, designing, marketing, licensing and/or distributing products and
technology relating to software for healthcare companies. Your having solely an
ownership interest as a passive investor of less than 1% of any corporation
shall not be a violation of this Section 8B(ii). In the event You violate this
Section 8B(ii), Your right to receive any continuing payments and benefits under
this Agreement immediately will terminate.
               (iii) Nonsolicitation. In the event of the termination of Your
employment that entitles You to severance under Sections 5B, 5C or 6, then for
the Restricted Period, You agree that You, directly or indirectly, whether as an
employee, owner, sole proprietor, partner, director, member, consultant, agent,
founder, co-venturer, or otherwise, will (i) not solicit, induce, or influence
any person to modify his or her employment or consulting relationship with the
Company, and (ii) not solicit business from any of the Company’s substantial
customers or users. In the event You violate this Section 8B(iii), Your right to
receive any continuing payments and benefits under this Agreement immediately
will terminate.

 



--------------------------------------------------------------------------------



 



               (iv) Nondisparagement. In the event of the termination of Your
employment that entitles You to severance under Sections 5B, 5C or 6, then for
the Restricted Period, (a) You will not disparage, criticize, defame, or slander
the Company, its directors, or its employees and (b) the Board and the Company’s
then current officers will not disparage, criticize, defame, or slander You. The
foregoing restrictions will not apply to any statements that are made truthfully
in response to a subpoena or other compulsory legal process.
     9. Injunctive Relief. You agree that if You breach Section 8 of this
Agreement: (i) the Company may suffer irreparable harm; (ii) it would be
difficult to determine damages, and money damages alone would be an inadequate
remedy for the injuries suffered by the Company, and (iii) if the Company seeks
injunctive relief to enforce this Agreement, You will waive and will not (a)
assert any defense that the Company has an adequate remedy at law with respect
to the breach, (b) require that the Company submit proof of the economic value
of any trade secret or confidential information, or (c) require the Company to
post a bond or any other security. Nothing contained in this Agreement shall
limit the Company’s right to any other remedies at law or in equity.
     10. Arbitration. You and the Company agree that any and all disputes
arising out of the terms of this Agreement, their interpretation, and any of the
matters herein released, shall be subject to binding arbitration in Englewood,
Colorado before the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes, supplemented by the Colorado Rules of
Civil Procedure. You and the Company agree that the prevailing Party in any
arbitration shall be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. You and the Company hereby agree
to waive their right to have any dispute between them resolved in a court of law
by a judge or jury. This Section will not prevent either Party from seeking
injunctive relief (or any other provisional remedy) from any court having
jurisdiction over the Parties and the subject matter of their dispute. You and
the Company will each pay one-half of the costs and expenses of such
arbitration, and each party will pay its own counsel fees and expenses.
     11. Indemnification. You will be covered under the Company’s insurance
policies and, subject to applicable law, will be provided indemnification to the
maximum extent permitted by the Company’s bylaws and Certificate of
Incorporation, with such insurance coverage to be in accordance with the
Company’s standard practices for senior executive officers but on terms no less
favorable than provided to any other Company senior executive officer or
director.
     12. Severability. The provisions of this Agreement are severable. If any
provision is determined to be invalid, illegal, or unenforceable, in whole or in
part, the remaining provisions and any partially enforceable provisions shall
remain in full force and effect.
     13. Waiver. Either Party’s failure to enforce any provision of this
Agreement shall not act as a waiver of that or any other provision. Either
Party’s waiver of any breach of this Agreement shall not act as a waiver of any
other breach.
     14. Tax Withholding. All payments and benefits made or provided pursuant to
this Agreement will be subject to withholding of applicable taxes.
     15. Entire Agreement. This Agreement, Your outstanding stock option
agreements, and the Confidential Information Agreement constitute the entire
agreement between the Parties concerning the subject matter of this Agreement.
This Agreement supersedes any prior communications, agreements or
understandings, whether oral or written, between the Parties relating to the
subject matter of this Agreement.
     16. Survival. The Confidential Information Agreement and Sections 5 through
11 will survive the termination of this Agreement.

 



--------------------------------------------------------------------------------



 



     17. Amendments. This Agreement may not be amended or modified except in
writing signed by both Parties.
     18. Successors and Assigns. Neither Party shall have the right to assign or
otherwise transfer this Agreement or the rights or obligations hereunder
(whether by assignment, transfer by operation of law or otherwise), without the
prior written consent of the other party; provided, however, that Your consent
automatically will be deemed given in the event of a Change of Control approved
by the Board.
     19. Governing Law. The laws of the State of Colorado shall govern this
Agreement (with the exception of its conflict of laws provisions).
     20. No Strict Construction. If there is a dispute about the language of
this Agreement, the fact that one Party drafted the Agreement shall not be used
in its interpretation.
     21. Notice. Whenever any notice is required, it shall be given in writing
addressed as follows:

     
          To the Company:
  Attn: Chief Executive Officer
 
  6400 S. Fiddler’s Green Cir., Suite 1000
 
  Englewood, CO 80111
 
   
          To Executive: at the last residential address known by the Company

          Notice shall be deemed given and effective three (3) days after the
deposit in the U.S. mail of a writing addressed as above and sent first class
mail, certified, return receipt requested, or when actually received. Either
Party may change the address to which notices shall be delivered or mailed by
notifying the other Party of such change in accordance with this Section.
     22. AFFIRMATION. YOU ACKNOWLEDGE THAT YOU HAVE CAREFULLY READ THIS
AGREEMENT, YOU KNOW AND FULLY UNDERSTAND ITS TERMS AND CONDITIONS, AND YOU HAVE
HAD THE OPPORTUNITY TO CONSULT AN ATTORNEY OF YOUR CHOOSING AND ASK THE COMPANY
ANY QUESTIONS YOU MAY HAVE HAD PRIOR TO SIGNING THIS AGREEMENT.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the day and year first above written.

              QUOVADX, INC.:
 
       
 
  By:   Harvey A. Wagner
 
       
 
      Harvey A. Wagner
President and Chief Executive Officer
 
            Mark Rangell:
 
            /s/ Mark Rangell      

 